FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-0149
                 _____________________________

BRUCE ALLEN WILLIAMS JR.,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Darlene F. Dickey, Judge.

                         March 22, 2018


PER CURIAM.

     Bruce Allen Williams Jr. was charged with four counts of
robbery with a firearm and two counts of aggravated assault with
a firearm. Judge Frank Bell presided over the trial, and the jury
found Williams guilty as charged. This is Williams’s appeal.

     Before sentencing, Judge Bell announced he would recuse
from further proceedings, meaning another judge would impose
sentence. In a jointly filed motion, defense counsel and the State
asked that Judge Bell provide specific findings to explain the
recusal. The joint filing explained that such findings were
necessary “to ensure the integrity of the trial record.” Judge Bell
denied the request for specific findings, but explained that a
conflict of interest arose after the trial was completed but before
sentencing—and that the unspecified basis of the conflict would
not be relevant to any post-trial motions. The case was
reassigned to another judge, who handled the sentencing hearing.
At that hearing, Williams announced to the new judge that Judge
Bell had a conflict during trial. The new judge sentenced
Williams to life in prison.

     On appeal, Williams raises a single issue. He argues that
Judge Bell committed reversible error by failing to articulate
specific reasons for his recusal. Williams argues that without
knowing the details of the post-trial recusal, he cannot know
whether Judge Bell’s conflict “infect[ed] the trial itself.” But
Williams has cited no authority that would require us to reverse.

     Florida Rule of Judicial Administration 2.330, which
addresses the disqualification of trial judges, provides that
“[n]othing in this rule limits the judge’s ability to enter an order
of disqualification on the judge’s own initiative.” And although
there may be reasons a judge would explain his or her recusal,
nothing in the rule compels it. The rule does, though, allow
parties to ask successor judges to reconsider rulings the
disqualified judge made. Fla. R. Jud. Admin. 2.330(h) (“Prior
factual or legal rulings by a disqualified judge may be
reconsidered and vacated or amended by a successor judge based
upon a motion for reconsideration . . . .”); see also Buckner v.
Cowling, 135 So. 3d 383 (Fla. 5th DCA 2014) (“Although an order
entered by a judge who is later disqualified is subject to
reconsideration by a successor judge, a party is not entitled to
have the order vacated as a matter of right.”). Here, Williams
never filed a motion for reconsideration challenging any of Judge
Bell’s rulings. Nor did Williams ever identify the pre-recusal
conflict he asserts Judge Bell might have had.

    AFFIRMED.

WOLF, OSTERHAUS, and WINSOR, JJ., concur.




                                 2
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A.,
Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                             3